Civil action to recover commissions for procuring purchaser of real estate to whom conveyance was afterwards made.
Upon denial of liability and issues joined, the case resulted in verdict and judgment for plaintiff, from which the defendants appeal, assigning errors.
The case was tried upon the principles announced in McCoy v. Trust Co.,204 N.C. 721, 169 S.E. 644; Trust Co. v. Goode, 164 N.C. 19,80 S.E. 62; and Trust Co. v. Adams, 145 N.C. 161, 58 S.E. 1008. The controverted issues of fact were resolved by the jury in favor of the plaintiff. The record is free from reversible error.
No error.